NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                               FILED
                             FOR THE NINTH CIRCUIT                                 MAY 16 2012

                                                                               MOLLY C. DWYER, CLERK
                                                                                U.S. COURT OF APPEALS

DANIEL EDWARD RYEL,                                No. 11-35377

               Petitioner - Appellant,             D.C. No. 3:08-cv-06072-HU

   v.
                                                   MEMORANDUM*
GARY KILMER,

               Respondent - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                 Malcolm F. Marsh, Senior District Judge, Presiding

                         Argued and Submitted May 9, 2012
                                 Portland, Oregon

Before: TASHIMA, TALLMAN, and IKUTA, Circuit Judges.

        Although the state appeals court and state post-conviction court may have

differed in their interpretation of the state trial court’s evidentiary rulings, neither

AEDPA nor any precedent interpreting that statute authorizes us to avoid the

deference owed to the last-reasoned state court decision on that ground, and we



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
decline to do so here. Moreover, the state court was not obliged to explain the

reasons for its rejection of Ryel’s ineffective assistance claim, and therefore we do

not review de novo the question whether any error on the part of trial counsel

prejudiced Ryel. See Harrington v. Richter, 131 S. Ct. 770, 784–85 (2011).

       Under the AEDPA standard, see 28 U.S.C. § 2254(d), the state court’s

determination that Ryel’s counsel made “compelling arguments” for the admission

of the excluded evidence and therefore did not perform deficiently under the first

prong of Strickland v. Washington, 466 U.S. 668 (1984), was not objectively

unreasonable. Nor would it have been objectively unreasonable for the state court

to conclude that Ryel was not prejudiced by his counsel’s performance, where the

excluded evidence was circumstantial and the record included substantial direct

and circumstantial evidence pointing to Ryel’s guilt. See Harrington, 131 S. Ct. at

792.

       AFFIRMED.




                                          2
                                                       FILED
Ryel v. Kilmer, No. 11-35377                           MAY 16 2012

                                                    MOLLY C. DWYER, CLERK
TASHIMA, Circuit Judge, concurring in the result:    U.S. COURT OF APPEALS



      I concur in the result.